12-4100
         Li v. Holder
                                                                                       BIA
                                                                               A094 803 025
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 11th day of October, two thousand thirteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                PETER W. HALL,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       PING LI,
14                      Petitioner,
15
16                      v.                                      12-4100
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Peter L. Quan, New York, New York.
24
25       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
26                                     Attorney General, Civil Division;
27                                     Stephen J. Flynn, Assistant
28                                     Director; Julie M. Wolf, Law Clerk;
29                                     Arthur L. Rabin, Trial Attorney,
30                                     Office of Immigration Litigation,
31                                     United States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Petitioner Ping Li, a native and citizen of China,

 6   seeks review of a September 19, 2012, decision of the BIA

 7   denying his motion for reconsideration.     In re Ping Li, No.

 8   A094 803 025 (B.I.A. Sept. 19, 2012).     We assume the

 9   parties’ familiarity with the underlying facts and

10   procedural history in this case.

11       We review the denial of a motion for reconsideration

12   for abuse of discretion.   See Jin Ming Liu v. Gonzales, 439

13 F.3d 109, 111 (2d Cir. 2006); Kaur v. BIA, 413 F.3d 232, 233
14   (2d Cir. 2005) (per curiam).   A motion to reconsider must

15   “specify the errors of fact or law in the [challenged BIA

16   decision] and [] be supported by pertinent authority.”     See
17   8 U.S.C. § 1229a(c)(6); 8 C.F.R. § 1003.2(b)(1); Ke Zhen
18   Zhao v. Mukasey, 265 F.3d 83, 90 (2d Cir. 2001).
19       As Li timely petitioned for review of only the BIA’s

20   denial of his motion for reconsideration, we are precluded

21   from considering the merits of the underlying removal

22   proceedings.   See Jin Ming Liu, 439 F.3d at 111.    However,

23   in his brief, Li does not challenge the BIA’s denial of this


                                    2
 1   motion and, instead, seeks review of the BIA’s earlier

 2   decision dismissing his appeal.    Li has therefore abandoned

 3   any challenge to the denial of the motion for

 4   reconsideration, see Yueqing Zhang v. Gonzales, 426 F.3d
5   540, 546 n.7 (2d Cir. 2005), the sole issue we have

 6   jurisdiction to review.   This alone provides a basis for

 7   denying the petition for review.

 8       In any event, the BIA’s denial of the motion was not an

 9   abuse of discretion.   In the motion, Li merely reiterated

10   his previous argument that his detention and subsequent

11   questioning established past persecution, but he did not

12   identify any errors of law or fact.    “The BIA does not abuse

13   its discretion by denying a motion to reconsider where the

14   motion repeats arguments that the BIA has previously

15   rejected.”   Jin Ming Liu, 439 F.3d at 111.

16       For the foregoing reasons, the petition for review is

17   DENIED.   As we have completed our review, the pending motion

18   for a stay of removal in this petition is DISMISSED as moot.

19

20                               FOR THE COURT:
21                               Catherine O’Hagan Wolfe, Clerk




                                   3